Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 2-4 are objected to because of the following informalities:  
In claim 2, line 2, it appears Applicant intended “is configured to” to read --is further configured to--
In claim 2, line 5, it appears Applicant intended “is configured to” to read --is further configured to--
In claim 3, line 2, it appears Applicant intended “is configured to” to read --is further configured to--
In claim 3, line 6, it appears Applicant intended “is configured to” to read --is further configured to--
In claim 4, line 1, it appears Applicant intended “is configured to” to read --is further configured to--
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection value and appropriate value acquisition unit”, “appropriate value estimation unit”, and “diagnosis unit” in claims 1-4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claim 3 recites “the detection value and appropriate value acquisition unit is configured to acquire positional information at a time of detection of the detection value of the first equipment and at the time of calculation of the appropriate value of the detection value of the first equipment; and the appropriate value estimation unit is configured to estimate the appropriate value of the detection value of the second equipment based on the detection value of the first equipment, the appropriate value of the detection value of the first equipment, and the positional information”, which is indefinite. It is unclear how the “positional information” in line 9 relates to the “positional information [acquired] at a time of detection of the detection value of the first equipment” (recited in line 3), and/or the “positional information [acquired] … at the time of calculation of the appropriate value of the detection value of the first equipment” (recited in line 4), as these positional information are understood to potentially reflect different positions, rendering the scope of the claims indefinite. 
Claim 4 recites the limitation " the number of first vehicles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101.
Specifically, claims 1 and 6-7 are rejected under 35 U.S.C. 101 because each of claims 1 and 6-7 recite a mental process of acquiring a detection value and an appropriate value of the detection value of first equipment mounted in a first vehicle, estimating an appropriate value of a detection value of second equipment mounted in at least one second vehicle within a predetermined range from the first vehicle based on the detection value and the appropriate value of the detection value of the first equipment, and comparing the detection value of the second equipment with the appropriate value of the detection value of the second equipment to diagnose an operation state of the second equipment, but for the recitation of generic computer components. This is a method for comparing detection values of nearby vehicles to determine whether one of the vehicle’s detection values is abnormal, in the context of a computer environment. That is, other than by reciting a “diagnosis apparatus”, “detection value and appropriate value acquisition unit”, “first equipment”, “appropriate value estimation unit”, “second equipment”, “diagnosis unit”, and a “server”, nothing in the claim elements precludes the steps from practically being performed in the mind, by a user acquiring detection values of nearby vehicles to estimate appropriate values for the detection values, and basing a determination of operating state on the result of the comparison. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally "apply" the concept in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the mental process. Simply implementing the abstract idea on a generic computer is not a practical 
With respect to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole merely describe how to generally "apply" the concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 
Regarding dependent claims 2-5, said claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101. Said claims as a whole recite a mental process because the claims recite, under their broadest reasonable interpretation as drafted, a mental process of (claim 2) determining a confidence level of first equipment which is incorporated into the estimation of the appropriate value of the detection value of the second equipment, which represents a human vetting the validity of the first equipment before using that to inform the analysis of the second equipment; (claim 3) acquiring position information for the first equipment which is incorporated into the estimation of the appropriate value of the detection value of the second equipment, which represents a human considering proximity of the two vehicles for informing whether their respective sensors should have similar values in the first place; (claim 4) perform the diagnosis when a number of vehicle is less than or equal to a threshold (but makes no alternative clear when the number of vehicle is greater than the threshold), which represents a human only considering a relatively small number of vehicles; and (claim 5) performing the diagnosis from 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumabe (US PGPub. No. 2017/0352201). 
Regarding claim 1, Kumabe discloses a diagnosis apparatus [1] comprising: a detection value and appropriate value acquisition unit configured to acquire a detection value of first equipment mounted in a first vehicle and an appropriate value of the detection value of the first equipment (¶0041, ¶0049); an appropriate value estimation unit configured to estimate an appropriate value of a detection value of second equipment mounted in at least one second vehicle within a predetermined range from the first vehicle based on the detection value of the first equipment and the appropriate value of the detection value of the first equipment (¶0042-0043, ¶0049, ¶0086-0087); and a diagnosis unit configured to compare the detection value of the second equipment with the appropriate value of the detection value of the second equipment to perform diagnosis of an operation state of the second equipment (¶0051, ¶0089). 

Regarding claim 5, Kumabe discloses the diagnosis apparatus according to claim 1 (Kumabe ¶0043, ¶0049, ¶0051, ¶0086-0087, ¶0089), wherein the diagnosis apparatus is positioned outside the first vehicle and the second vehicle (Kumabe ¶0049-0051, ¶0100). Examiner notes that Kumabe’s diagnosis method provides for three or more vehicles simultaneously diagnosing host sensors and nearby vehicle sensors, which reads on the diagnosis apparatus being positioned outside the first vehicle and the second vehicle. 
Regarding claim 7, Kumabe discloses a diagnosis method comprising: acquiring a detection value of first equipment mounted in a first vehicle and an appropriate value of the detection value of the first equipment (¶0041, ¶0049); estimating an appropriate value of a detection value of second equipment mounted in at least one second vehicle within a predetermined range from the first vehicle based on the detection value of the first equipment and the appropriate value of the detection value of the first equipment (¶0042-0043, ¶0049, ¶0086-0087); and comparing the detection value of the second equipment with the appropriate value of the detection value of the second equipment to diagnose an operation state of the second equipment (¶0051, ¶0089). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe. 
Regarding claim 2, Kumabe discloses the diagnosis apparatus according to claim 1 (Kumabe ¶0043, ¶0049, ¶0051, ¶0086-0087, ¶0089), but appears to be silent on the diagnosis apparatus further wherein: the appropriate value estimation unit is configured to compare the detection value of the first equipment with the appropriate value of the detection value of the first equipment to calculate a confidence coefficient of the first equipment; and the appropriate value estimation unit is configured to estimate the appropriate value of the detection value of the second equipment based on the confidence coefficient of the first equipment and the detection value of the first equipment. 
Kumabe does, however, teach a diagnosis of a nearby vehicle’s sensor based on an index and sensor readings received from said nearby vehicle (Kumabe ¶0132-0144). In this scenario, it is understood that a host vehicle (making the abnormality diagnosis of the nearby vehicle’s sensor) would not use the abnormal sensor information (including index and sensor readings) to make a self-diagnosis, and is effectively applying a confidence coefficient of zero to the received sensor information. Furthermore, the host vehicle would wait for reliable sensor information from another nearby vehicle for estimating the appropriate value of the detection value of the second equipment. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kumabe. One having ordinary skill in the art before the effective filing date would have been motivated 
Regarding claim 3, Kumabe discloses the diagnosis apparatus according to claim 1 (Kumabe ¶0043, ¶0049, ¶0051, ¶0086-0087, ¶0089), but appears to be silent on the diagnosis apparatus further wherein: the detection value and appropriate value acquisition unit is configured to acquire positional information at a time of detection of the detection value of the first equipment and at the time of calculation of the appropriate value of the detection value of the first equipment; and the appropriate value estimation unit is configured to estimate the appropriate value of the detection value of the second equipment based on the detection value of the first equipment, the appropriate value of the detection value of the first equipment, and the positional information. 
Kumabe does, however, teach timestamping sensor information (including readings and indexes) for communication to nearby vehicles, and a diagnostic method for a host sensor that limits the relied upon data to only that within a relevant time period, and appreciates that recent sensor information of nearby vehicles are relevant for host sensor diagnosis and that sensor readings of distant vehicles and/or old sensor information is not relevant for diagnosing a host sensor (Kumabe ¶0049-0050, ¶0068, ¶0077, ¶0103-0104). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kumabe. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Kumabe to include the diagnosis 
Regarding claim 6, Kumabe teaches a diagnosis system [Kumabe 100] comprising: a vehicle mounted with a diagnosis apparatus [Kumabe 1] including a detection value and appropriate value acquisition unit configured to acquire a detection value of first equipment mounted in a first vehicle and an appropriate value of the detection value of the first equipment (Kumabe ¶0041, ¶0049), an appropriate value estimation unit configured to estimate an appropriate value of a detection value of second equipment mounted in at least one second vehicle within a predetermined range from the first vehicle based on the detection value of the first equipment and the appropriate value of the detection value of the first equipment (Kumabe ¶0042-0043, ¶0049, ¶0086-0087), and a diagnosis unit configured to compare the detection value of the second equipment with the appropriate value of the detection value of the second equipment to perform diagnosis of an operation state of the second equipment (Kumabe ¶0051, ¶0089); and a server [Kumabe 3] configured to perform communication with the vehicle (Kumabe ¶0092-0093, ¶0095), wherein the detection value and appropriate value acquisition unit acquires the detection value of the first equipment and the appropriate value of the detection value of the first equipment through vehicle-to-vehicle communication (Kumabe ¶0046, ¶0054), but appears to be silent on the system further wherein the detection value and appropriate value acquisition unit solely when the vehicle fails in communication with the server. 
 Kumabe does, however, teach both communication between vehicles via server [Kumabe 3] and directly via vehicle-to-vehicle communication (Kumabe ¶0046, ¶0054). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kumabe. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Kumabe to include such a redundant communications protocol, as doing so represents an obvious way of primarily relying on a centralized server with the ability to aggregate vehicle sensor information across many vehicles, and only secondarily relying on direct vehicle-to-vehicle communications with nearby vehicles which may represent a subset of total relevant sensor information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669